IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MOSES COOPER,                             §
                                           §
       Defendant Below,                    §   No. 445,2020
       Appellant,                          §
                                           §   Court Below - Superior Court
       v.                                  §   of the State of Delaware
                                           §
 STATE OF DELAWARE,                        §   Cr. ID No. 1906009421 (K)
                                           §
       Plaintiff Below,                    §
       Appellee.                           §
                                           §

                              Submitted: May 7, 2021
                              Decided: May 21, 2021

                                     ORDER

      On February 11, 2021, the Court issued a briefing schedule; the appellant’s

opening brief was due March 30, 2021. On April 6, 2021, the Chief Deputy Clerk

sent a brief delinquency letter to the appellant. On April 21, 2021, the Chief Deputy

Clerk issued a notice, sent by certified mail, directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief. On

April 27, 2021, the Court received the certified mail receipt indicating that the notice

to show cause had been delivered on April 26, 2021. A timely response to the notice

to show cause would have been due on or before May 6, 2021. The appellant has

neither responded to the notice to show cause nor filed an opening brief. Dismissal

of the appeal is therefore deemed to be unopposed.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:


                                    /s/ Tamika R. Montgomery-Reeves
                                                Justice




                                      2